Case 1:19-cv-01106-STA-cgc Document 77 Filed 04/23/20 Page 1 of 6                    PageID 1824



                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT
                              EASTERN DIVISION
 _____________________________________________________________________________

PATRICK D. PERRY, JUSTIN BRYANT,          )
THOMAS CODY NAYLOR,                       )
CHERI BAKER, CHRIS WILKERSON,             )
MICHAEL HATCH, and ETHAN                  )
VASQUEZ on behalf of themselves and       )
all others similarly situated,            )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        )     Case No. 19-1106-STA-jay
                                          )
HARDEMAN COUNTY GOVERNMENT,               )
HARDEMAN COUNTY COMMISSION,               )
HARDEMAN COUNTY SHERIFF’S OFFICE, )
JIMMY SAIN, JOHN DOOLEN, and              )
CITY OF BOLIVAR,                          )
                                          )
      Defendants.                         )
______________________________________________________________________________

     ORDER DENYING MOTION TO DISMISS OF DEFENDANT JOHN DOOLEN


       Defendant John Doolen, Sheriff of Hardeman County, has moved to dismiss the claims

brought against him in both his individual and his official capacity under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. (ECF No. 63.) Defendants Hardeman County Government,

Hardeman County Commission, Hardeman County Sheriff’s Office and Jimmy Sain have

responded to the motion (ECF No. 63), as have Plaintiffs. (ECF No. 68.)

       A complaint may be attacked for failure “to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). When considering a Rule 12(b)(6) motion to dismiss, a Court will

presume that all the factual allegations in the complaint are true and will draw all reasonable

inferences in favor of the nonmoving party. Total Benefits Planning Agency v. Anthem Blue Cross
Case 1:19-cv-01106-STA-cgc Document 77 Filed 04/23/20 Page 2 of 6                       PageID 1825



& Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citing Great Lakes Steel v. Deggendorf, 716

F.2d 1101, 1105 (6th Cir. 1983)). “The court need not, however, accept unwarranted factual

inferences.” Id. (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987)).

       Even though a “complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiff’s obligation to provide the grounds of his entitlement to

relief requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

omitted). Instead, the plaintiff’s “[f]actual allegations must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Id. (citations omitted). That is, a complaint must contain enough facts

“to state a claim to relief that is plausible on its face.” Id. at 570. A claim becomes plausible “when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 556). If the Court cannot “infer more than the mere possibility of

misconduct, the complaint has alleged - but has not ‘show[n]’- that the pleader is entitled to

relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). “[O]nly a complaint that states a plausible

claim for relief survives a motion to dismiss.” Id.

       Plaintiffs are past and present Hardeman County Sheriff deputies, jailers, and dispatchers

who have asserted claims under the Fair Labor Standards Act, as amended, 29 U.S.C. §201, et seq.

(“FLSA”), regarding their alleged employment with Defendants Hardeman County Government,

Hardeman County Commission, Hardeman County Sheriff’s Office, Jimmy Sain, individually and

in his official capacity as Mayor of Hardeman, County, John Doolen, individually and in his

capacity as Sheriff of Hardeman County, Hardeman County Emergency Communications District,



                                                  2
Case 1:19-cv-01106-STA-cgc Document 77 Filed 04/23/20 Page 3 of 6                       PageID 1826



and City of Bolivar, Tennessee. Plaintiffs seek to recover for their hourly rate of pay allegedly

being arbitrarily changed after being turned over for payment, having had their overtime

incorrectly calculated, having not been paid for overtime worked, having accrued compensatory,

holiday and vacation time which was not paid at time of their termination of employment, having

not been paid for off-the-clock work, having not been given compensatory time at the correct

overtime rate, having not been paid for overtime for in-service training; they also allege that

Hardeman County Government failed to maintain proper time records and intentionally did not

pay the sheriff deputies, jailers, and dispatchers for all hours worked, all in violation of the FLSA.1

       Defendant Doolen asserts that individual liability arises under the FLSA only when the

individual qualifies as an “employer,” i.e., any person acting directly or indirectly in the interest

of an employer in relation to an employee,” 29 U.S.C. § 203(d), and argues that he, therefore,

should be dismissed from this action.2 In support of his position, Defendant Doolen points to the

decision in Mitchell v. Chapman, 343 F.3d 811 (6th Cir. 2003), which found that public employers

cannot be individually liable under the Family Medical Leave Act (“FMLA”).

       In the amended complaint, Plaintiffs allege that Defendant Doolen was their joint employer

during the time period in question (Amd. Compl. ¶ 43, ECF No. 29); he hired and fired the

employees, determined their hourly wage, determined their schedule, and directed their activities

(id. at ¶ 60); and he was required to submit budgetary requests, payroll records, and other

information and requests for assistance to the Hardeman County Defendants to obtain funds for

the operation of the Sheriff’s Department (id. at ¶ 85). Plaintiffs further allege that Defendant


1
  Defendants Hardeman County Government, Hardeman County Commission, and Mayor
Jimmy Sain have denied being the employer of Plaintiffs and assert that any violations of the
FLSA are the responsibility on Sheriff John Doolen. (Answer, ECF No. 19.)
2
  On January 15, 2020, the Court granted Defendant Jerry McCord’s motion to dismiss without
opposition from Plaintiff. (Order, ECF No. 54.)
                                                  3
Case 1:19-cv-01106-STA-cgc Document 77 Filed 04/23/20 Page 4 of 6                      PageID 1827



Doolen developed a personnel manual separate and apart from the personnel manual developed

and adopted by the County for the other employees of Hardeman County (id. at ¶ 88) and that he

established specific provisions relating to salary, leave, compensatory and holiday time, and hours

of the work week. (Id. at ¶ 89.) Additionally, Defendant Doolen allegedly had a statutory duty to

work with and submit to Hardeman County Government the necessary information regarding

anticipated annual expenses for operating the Sheriff’s Department, including regular salaries and

anticipated overtime payments to its employees, and to establish an annual budget sufficient to

fund the operations of the Sheriff’s Department. (Id. at ¶ 91.)

       Plaintiffs have also alleged that, in the event the annual budget established for the Sheriff’s

Department was found to be deficient during the year, Defendant Doolen had the statutory duty to

work with the Hardeman County Government to obtain additional funding to ensure the Sheriff’s

Department had the necessary funds to fund its operations, including but not limited to payment

of all regular and overtime pay for its employees. (Id. at ¶ 92.) Plaintiffs have alleged that at all

times relevant Defendant Doolen regularly held and/or exercised the authority to control the

finances and operations of the Hardeman County Sheriff’s Office. (Id. at ¶ 96.) Plaintiffs have

also alleged that Defendant Doolen was responsible, both individually and jointly with the other

defendants, for compliance with all the applicable provisions of the FLSA, including the overtime

provisions, with respect to employment for all plaintiffs for each particular workweek. (Id. at ¶

97.)

       The definition of “employer” under the FLSA includes “any person acting directly or

indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. §§ 203(d).

“[N]either the United States Supreme Court nor the Sixth Circuit Court of Appeals has addressed

whether state officials and public employees are ‘employers’ subject to individual liability under



                                                 4
Case 1:19-cv-01106-STA-cgc Document 77 Filed 04/23/20 Page 5 of 6                       PageID 1828



the FLSA.” Fraternal Order of Police Barkley Lod. v. Fletcher, 618 F. Supp. 2d 712, 715 (W.D.

Ky. 2008).3 However, several district courts have concluded that individual employees of a public

agency may be held liable as “employers” under the FLSA. See id. at 721-22 (denying a motion

to dismiss by public officials sued in their individual capacities under the FLSA and finding that

the plain meaning of the statute unambiguously permitted individual liability for public

employers); Willcox v. Tennessee Dist. Attorneys Gen. Conference, 2008 WL 4510031 (E.D. Tenn.

Sept. 30, 2008) (holding that employees of a public agency may be “employers” under the FLSA

as long as they “acted directly or indirectly in the interest of the State, in relation to plaintiff”),

amended sub nom. Willcox v. Kirby, 2009 WL 78436 (E.D. Tenn. Jan. 9, 2009).

        The Willcox Court found the Sixth Circuit’s holding in Mitchell v. Chapman that public

employers cannot be individually liable under the FMLA to be inapposite to claims under the

FLSA.

        The FLSA and the FMLA often mirror each other, indeed with many definitions of
        the FMLA being directly taken from the FLSA. Yet there is a key distinction in the
        definition “employer.” Whereas the FLSA defines “employer” simply as
        “includ[ing] any person acting directly or indirectly in the interest of an employer
        in relation to an employee and includes a public agency,” 29 U.S.C. § 203(d), the
        FMLA separates these clauses, using a separate clause to define “employer” and
        three separate clauses to illustrate what the term “includes.” 29 U.S.C. §
        2611(4)(A)(i)-(iv). The significance is that whereas the Sixth Circuit has held that
        the FMLA does not allow for individual liability of public agency employers,
        Mitchell v. Chapman, 343 F.3d 811, 829 (6th Cir. 2003), the FLSA’s definition is
        far more vague. Applying the analysis under Mitchell to the FLSA, it would appear
        that the FLSA does allow for individual liability of public employers. Indeed, a
        sister court recently engaged in a detailed and thorough analysis of this issue and
        reached the same result. Fraternal Order of Police Barkley Lodge # 60, Inc. v.
        Fletcher, No. 5:07-CV-11-R, 2008 WL 49059 (W.D. Ky. Feb. 20, 2008). The court
        adopts and incorporates this analysis here and finds that an individual employee of
        a public agency may be liable under the FLSA.


3
 It is well-established that the FLSA imposes individual liability on private-sector employers. See
United States Dep’t of Labor v. Cole Enters., Inc., 62 F.3d 775 (6th Cir. 1995); Fegley v. Higgins,
19 F.3d 1126 (6th Cir. 1994).

                                                  5
Case 1:19-cv-01106-STA-cgc Document 77 Filed 04/23/20 Page 6 of 6                      PageID 1829



Willcox, 2008 WL 4510031 at *6 n. 4. But see Campbell v. Kelly, 2011 WL 3862019 at *5 (S.D.

Ohio Aug. 31, 2011) (granting the individual defendant’s motion for summary judgment “after

taking account of the conflicting case law” and finding that “the FLSA precludes claims against

public employers in their individual capacities”).

       The Court finds the reasoning of Willcox and Fletcher to be persuasive. At this juncture,

there are questions of fact as to whether Defendant Doolen determined the employment practices

for the deputies and correctional officers, including hiring, firing, rates of pay and hours of work,

which could define him as an “employer” subject to liability under the FLSA. Accordingly,

Defendant’s motion to dismiss is DENIED.

       IT IS SO ORDERED.


                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: April 23, 2020.




                                                 6
